DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected filed on 06/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20170365814.

    PNG
    media_image1.png
    589
    900
    media_image1.png
    Greyscale


Regarding claim 1, figs. 1-2 of Kim discloses a display device comprising: 
a substrate 101; 
a first metal layer 320 being provided on the substrate; 
a flattening film 109/115 being provided on the first metal layer; 
a second metal layer 116/113 (reflection electrode – par [0067]) and a plurality of light-emitting elements 114 being provided on the flattening film; and 
a sealing film 200 covering the plurality of light-emitting elements, 
wherein a display region DA and a frame region NDA are provided, the display region in which an image is displayed by light emission of the plurality of light-emitting elements, and the frame region being positioned in a periphery of the display region, 
the sealing film includes an organic layer 230, and the organic layer includes a circumferential end edge being positioned in the frame region (see fig. 2 showing 230 in NDA region), 
a slit is formed in an outer side of the flattening film, the slit overlapping the circumferential end edge of the organic layer, the slit including a first slit (opening of 115 – as labeled by examiner above) and a second slit (opening of 109 – as labeled by examiner above), 
the first metal layer (par [0083]) and the second metal layer are each provided across the first slit and the second slit, and are in contact with each other inside the first slit and the second slit, 
a low reflection film (portion of 210) is provided on the second metal layer at a location at which the organic layer and the slit overlap each other, the low reflection film having light reflectivity lower than light reflectivity of the second metal layer, 
the plurality of light-emitting elements each include a first electrode 111, a function layer 112 being provided on the first electrode, and a second electrode 113 being provided on the function layer, 
the second electrode is provided and shared (par [0077] - the second voltage supply line 320 and the second electrode 113 are connected and therefore voltage are shared and therefore 113 is shared) by the plurality of light-emitting elements, and 
the second metal layer is formed of a material identical to a material of the first electrode in a layer identical to a layer of the first electrode (see par [0067] and [0068] Al).

Regarding claim 3, fig. 2 of Kim discloses wherein a trench (region between 411 and 109a) is formed in the flattening film, the trench passing through the flattening film, and Page 2 of 9Response to Non-Final Office Action dated March 28, 2022 Appl. No.: 17/041,140 Attorney Docket No.: US82558the second metal layer and the second electrode (113) cover an inner face of the trench, and are in contact with each other inside the trench (see 116/113 are in contact which form second metal as explained by examiner).

Regarding claim 4, par [0083] and fig. 2 of Kim discloses wherein the first metal layer is formed of a material identical to a material of a source wiring line in a layer identical to a layer of the source wiring line, the source wiring line being provided in the display region, the second electrode is electrically coupled to the first metal layer via the second metal layer, and the first metal layer and the second metal layer comprise in a frame wiring line (fig. 2 showing a type of frame), the frame wiring line being provided in the frame region to surround the display region.

Regarding claim 5, fig. 2 of Kim discloses wherein an edge cover (portion of 109a) is provided between the second metal layer and the second electrode in the display region, a first dam wall (sidewall of 109a) surrounding the display region and a second dam wall (left wall of 410) surrounding the first dam wall are provided in the frame region, the first dam wall is formed of a material identical to a material of the edge cover (109a) in a layer identical to a layer of the edge cover, and the second dam wall includes a first wall layer (left wall layer of 411) and a second wall layer (right wall layer of 411), the first wall layer being formed of a material identical to a material of the flattening film in a layer identical to a layer of the flattening film, and the second wall layer being formed of a material identical to a material of the edge cover in a layer identical to a layer of the edge cover (both of 109 just left sidewall and right sidewall).

Regarding claim 6 (see rejection of claim 5), fig. 2 of Kim discloses wherein an edge cover (portion of 109a) is provided between the second metal layer and the second electrode in the display region, a first dam wall surrounding the display region and a second dam wall surrounding the first dam wall are provided in the frame region, the first dam wall is formed of a material identical to a material of the flattening film 109 in a layer identical to a layer of the flattening film, and the second dam wall includes a first wall layer and a second wall layer, the first wall layer being formed of a material identical to a material of the flattening film in a layer Page 3 of 9Response to Non-Final Office Action dated March 28, 2022 Appl. No.: 17/041,140 Attorney Docket No.: US82558 identical to a layer of the flattening film, and the second wall layer being formed of a material identical to a material of the edge cover in a layer identical to a layer of the edge cover.

Regarding claim 7, fig. 2 of Kim discloses wherein an edge cover (edge of 109a) is provided between the second metal layer and the second electrode in the display region, a first dam wall (sidewall of 109a is first dam) surrounding the display region and a second dam wall (right wall of 410) surrounding the first dam wall are provided in the frame region, and each of the first dam wall and the second dam wall includes a first wall layer (right wall layer of 411) and a second wall layer (left wall layer of 411), the first wall layer being formed of a material identical to a material of the flattening film 109 in a layer identical to a layer of the flattening film, and the second wall layer being formed of a material identical to a material of the edge cover (material of 109a) in a layer identical to a layer of the edge cover 109a.

Regarding claim 8, fig. 2 of Kim discloses wherein the low reflection film is provided between the flattening film 109 and the first dam wall see top portion of 210 is between 109 and sidewall of 109a).

Regarding claim 9, fig. 2 of Kim discloses wherein the low reflection film is provided in a solid-like state between the flattening film 109 and the first dam wall (sidewall of 109a and low reflection film is on top between them).

Regarding claim 10, fig. 2 of Kim discloses wherein the low reflection film is provided in an island shape (this is some type of island shape as the applicant did not clarify what shape is island shape as island can have many shapes) between the flattening film and the first dam wall.

Regarding claim 11, fig. 2 of Kim discloses wherein a plurality of the low reflection films (each level of 210 is a film and there are a plurality of levels) are provided at an interval along the first dam wall.

Regarding claim 12, fig. 2 of Kim discloses wherein the low reflection film is provided from a side of the display region with respect to the first dam wall to a part between the first dam wall and the second dam wall (see the layer of 210).

Regarding claim 13, par [0076] of Kim discloses wherein the low reflection film 210 is formed of a metal material (Ti, Al, Hf, Ta, Sn).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829